Citation Nr: 0431672	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for a shell fragment wound 
scar of the neck, currently evaluated as 10 percent 
disabling.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left knee with retained foreign bodies, 
currently evaluated as 10 percent disabling.

Entitlement to an increased (compensable) rating for a shell 
fragment wound scar of the right thigh.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 1971 
and from June 1976 to June 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the St. 
Petersburg, Florida RO in June 2004.  A transcript of the 
hearing is of record.

The issue of entitlement to an increased rating for residuals 
of a shell fragment wound of the left knee with retained 
foreign bodies is addressed in the remand that follows the 
order section of this decision.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issues decided 
herein have been accomplished.

2.  The veteran's shell fragment wound scar of the neck is 
tender.

3.  The disfigurement from the shell fragment wound scar of 
the neck is moderate.

4.  The shell fragment wound scar of the neck is stable, 
involves an area of 8 sq. cm, is less than 13 cm in length, 
is not unstable or subject to repeated ulceration and is not 
associated with visible or palpable tissue loss.

5.  The shell fragment wound scar of the neck is elevated, 
adherent to underlying tissue and more than .6 cm in width.  

6.  The veteran's shell fragment wound scar of the right 
thigh is well healed, nontender, stable, nonadherent, 
productive of no functional impairment, and not subject to 
repeated ulceration.  


CONCLUSIONS OF LAW

1.  The shell fragment wound scar of the veteran's neck 
warrants an evaluation for disfigurement of 10 percent prior 
to August 30, 2002, and 30 percent from August 30, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.118, 
Diagnostic Codes 7800 (2002-2004).

2.  The shell fragment wound scar of the veteran's neck 
warrants a separate evaluation of 10 percent on the basis of 
tenderness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.118, Diagnostic Codes 7804 (2002-2004).

3.  The criteria for a compensable evaluation for shell 
fragment wound scar of the right thigh have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800-7805 (2002-2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the appellant's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and a letter dated in June 2001 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of his claims, the 
assistance that VA would provide to obtain evidence and 
information in support of his claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  Although VA did not specifically 
inform the veteran that he should submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate any of the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the veteran was provided VCAA notice in 
June 2001, prior to the RO's initial adjudication of the 
claims.  In addition, following compliance with the duty to 
assist requirements of the VCAA and the implementing 
regulations, the RO readjudicated the claims on a de novo 
basis in February 2003.  Therefore, the Board concludes that 
any procedural error by the RO was not prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In a July 1976 rating decision, the RO granted service 
connection for residuals of shell fragment wound of the left 
knee and assigned a 10 percent rating.  The RO also granted 
service connection and awarded noncompensable ratings for a 
scar of the neck (left) and a shell fragment wound of the 
right thigh.  A November 1991 rating decision denied 
entitlement to an increased rating for each of the three 
service-connected disabilities.  Thereafter, the veteran 
filed the instant claim for an increased rating for each 
disability.  

According to a June 2001 VA examination, the veteran stated 
that he has continued to have pain in his left knee, 
particularly over the anterior of the knee.  The right thigh 
did not bother him as much.  The veteran stated that the left 
neck shrapnel wound had recently become more bothersome in 
that it would periodically swell.  Upon examination the left 
neck revealed a mildly tender vertical scar.  The veteran 
displayed full motion of the cervical spine, with 30 degrees 
of flexion, 20 degrees of extension and 35 degrees of right 
and left rotation, as well as 30 degrees of left and right 
lateral bending.  The neck was not swollen at the time of 
examination.  Examination of the right thigh revealed a well-
healed, nontender scar over the upper thigh area.  The 
examiner opined that the veteran's thigh was not giving the 
veteran any problem and his left neck was "essentially 
normal.

Photographs depicting the scars were also obtained in 
connection with the June 2001 examination.

In a July 2001 addendum to the examination report, the 
examiner stated that the veteran's neck scar was "minimally 
sensitive to palpation."  It measured 1 cm x 8 cm.  The scar 
was noted to be disfiguring.  Otherwise the veteran had a 
normal neck exam.  The scar on the right thigh measured 5x3 
cm.  It was depressed with a darker center and white border.  

A July 2001 medical record notes that the veteran's neck was 
supple but that he had some tenderness along the scar on the 
left side of his neck, anteriorly.  

A January 2003 VA examination report notes the presence of a 
4x3 cm well-healed scar on the veteran's thigh that is not 
adherent or hypertrophic.  Quadricep strength, hamstring 
strength and range of motion were all normal.  The right 
thigh displayed no instability to varus or valgus stress 
testing.  The veteran's neck scar was noted to be somewhat 
hypertrophic but not keloid.  Erythema was not present.  The 
examiner stated that the scar did appear fixed to the 
underlying superficial musculature.  The veteran experienced 
pain with complete neck rotation to the right side.  The skin 
was somewhat shiny, but the scar was not unstable.  The 
examiner also noted that the scar itself was mildly, 
superficially elevated.  The examiner classified this scar as 
deep; it was noted to be a deeper and darker color than the 
normal area of skin adjacent to the scar itself.  

At the June 2004 hearing before the undersigned, the veteran 
stated that he experiences pain turning his head from side to 
side.  The veteran also stated that his neck scar swells at 
times.  The veteran also said that his right thigh scar is 
tender to touch, but that it is not otherwise painful.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) The surface contour of the scar is elevated or depressed 
on palpation; (4) The scar is adherent to underlying tissue; 
(5) The skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) The skin texture is 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); (7) There is 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); (8) The skin is indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 (2004).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2004).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).   38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

Analysis

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating scars.  The 
revised rating criteria would not produce retroactive effects 
since the revised provisions affect only entitlement to 
prospective benefits.  Therefore, VA must apply the new 
provisions from their effective date. 

Shell Fragment Wound Scar of the Neck

With regard to the shell fragment wound scar of the neck, the 
veteran is currently assigned a 10 percent rating based upon 
disfigurement.

The medical evidence shows that the scar is 1 cm in width and 
8 cm in length.  It is slightly elevated and somewhat 
hypertrophic and shiny.  In addition, it is a darker color 
than the surrounding area, and it is fixed or adherent to the 
underlying tissue.  There is no tissue loss, and the scar is 
on the neck, rather than the face or head.  The Board 
observed the scar at the hearing in June 2004 and has 
observed the pictures depicting the scar.  In the Board's 
judgment, the disfigurement from the scar is not more than 
moderate, and therefore does not warrant a rating in excess 
of 10 percent under the former criteria.

With respect to the criteria which became effective August 
30, 2002, the Board notes that four of the eight 
characteristics of disfigurement require involvement of an 
area of 39 or more sq. cm.  The veteran's neck scar involves 
an area of 8 sq. cm.  The scar is also less than 13 cm in 
length, eliminating a fifth characteristic of disfigurement.  
However, the scar is elevated, more than .6 cm in width, and 
adherent to underlying tissue.  Since the scar has three 
characteristics of disfigurement, it warrants a 30 percent 
evaluation, effective August 30, 2002, under Diagnostic Code 
7800.  

The medical evidence adequately demonstrates that the scar is 
painful or tender.  Therefore, under the former or current 
criteria, a separate 10 percent evaluation is warranted.  

Although the January 2003 examiner noted that the pain is 
noticeable when the veteran completely turns his neck to the 
right side, the medical evidence consistently shows that the 
veteran has no separate functional impairment of the neck.  
In addition, the medical evidence consistently shows that the 
scar is well healed, is not subject to repeated ulceration 
and is stable.  Therefore, the Board concludes that there is 
no other appropriate basis for assigning a higher or separate 
evaluation.

In sum, during the period prior to August 30, 2002, the neck 
scar warrants a 10 percent evaluation on the basis of 
disfigurement and a 10 percent evaluation on the basis of 
pain or tenderness.  During the period beginning August 30, 
2002, the neck scar warrants a 30 percent evaluation on the 
basis of disfigurement and a 10 percent evaluation on the 
basis of pain or tenderness.  

Shell Fragment Wound Scar of Right Thigh

The veteran's right thigh scar is currently evaluated as 
noncompensably disabling under Diagnostic Code 7805, which as 
set out above, was not affected by the August 2002 revisions 
in the regulations.  The medical evidence shows that the 
veteran's right thigh scar is well healed, stable, not 
adherent, not hypertrophic and nontender.  In addition, it is 
only 4x3 cm.  Accordingly, under the current or former 
criteria for evaluating scars, the scar is considered only 
noncompensably disabling.  


ORDER

The Board having determined that the scar of the veteran's 
neck warrants a 10 percent evaluation for disfigurement and a 
separate 10 percent evaluation for tenderness during the 
period prior to August 30, 2002, and a 30 percent evaluation 
for disfigurement and a separate 10 percent evaluation for 
tenderness during the period beginning August 30, 2002, the 
appeal is granted to this extent and subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a compensable rating for a shell fragment 
wound scar of the right thigh is denied.


REMAND

With respect to the claim for an increased evaluation for 
residuals of a shell fragment wound of the left knee with 
retained foreign bodies, the Board notes that at a June 2001 
VA examination, the veteran was found to have chondromalacia 
of the left knee.  In addition, an X-ray study of the left 
knee in connection with the examination disclosed multiple 
metallic fragments and mild degenerative joint disease.  The 
examiner did not provide an opinion concerning the etiology 
of the chondromalacia or the degenerative joint disease.

At the most recent VA examination of the veteran's left knee 
in January 2003, it was noted that the veteran's left knee 
was injured in a motor vehicle accident earlier in January 
2003, that it was difficult to examine the veteran's left 
knee because of the recent injury and that it was not 
possible to determine the etiology of the degenerative joint 
disease of the veteran's left knee without reviewing the 
records pertaining to treatment of the recent injury.

The Board notes that the RO did not undertake development to 
obtain the records pertaining to treatment of the left knee 
injury in January 2003, nor has it adjudicated the raised 
issues of entitlement to service connection for degenerative 
joint disease and chondromalacia of the left knee.

In light of these circumstances, the Board has concluded that 
further development of the record and adjudication of these 
raised issues should be accomplished before the Board decides 
the veteran's claim for an increased evaluation for left knee 
disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to the issues of 
entitlement to service connection for 
chondromalacia and degenerative joint 
disease of the left knee, to include 
notice that he should submit any 
pertinent evidence in his possession and 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess records, not already 
associated with the claims folder, 
pertaining to post-service treatment or 
evaluation of him for either of these 
disorders.

2.  With respect to the claim for an 
increased evaluation for the residuals of 
a shell fragment wound of the left knee, 
the veteran should be requested to submit 
any pertinent evidence in his possession 
and to provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who have treated or evaluated him for any 
left knee problem during the period of 
this claim, to include information 
pertaining to the treatment in January 
2003 following a motor vehicle accident.  

3.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain a copy of all 
records of pertinent VA treatment since 
December 2002.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.   
 
4.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the service-connected residuals of 
a shell fragment wound of the left knee 
and the etiology of the chondromalacia 
and degenerative joint disease of the 
veteran's left knee.

The veteran should be properly notified 
of the date, time, and place of the 
examination in writing, and informed of 
the consequences of his failure to appear 
without good cause.  The claims folder, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.

Based upon the examination results and 
the claims folder review, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
degenerative joint disease and 
chondromalacia of the veteran's left knee 
are etiologically related to service or 
were caused or chronically worsened by 
the service-connected residuals of a 
shell fragment wound of the left knee.

The examiner should provide the 
measurements for the service-connected 
left knee scar, describe any functional 
impairment due to the service-connected 
left knee scar and identify any objective 
evidence of pain or tenderness of the 
scar.  The examiner should indicate 
whether the scar is unstable or subject 
to repeated ulceration.  

The examiner should identify all 
functional impairment of the left knee 
due to the shell fragment wound 
residuals, and to the extent possible, 
distinguish the impairment due to the 
service-connected disability from that of 
any non service-connected disorders.  The 
examiner should specifically identify any 
limitation of motion due to the service-
connected disability, to include 
limitation of motion due to pain, 
incoordination, weakness, and excess 
fatigability.  The examiner should also 
attempt to assess the extent of any 
increase in limitation of motion on 
repeated use and during flare-ups.  In 
addition, the examiner should identify 
any instability and subluxation of the 
knee due to the service-connected 
disability and provide an opinion 
concerning the severity of the 
instability and/or subluxation.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.

5.  The RO should then review the claims 
file to ensure that all development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.   

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  Thereafter, the RO should adjudicate 
the issues of entitlement to service 
connection for chondromalacia and 
degenerative joint disease of the left 
knee and inform the veteran of his 
appellate rights with respect to these 
determinations.

8.  The RO should then readjudicate the 
issue on appeal, to include consideration 
of whether separate evaluations are 
warranted for the components of the 
veteran's service-connected left knee 
disability.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



